Citation Nr: 0001975	
Decision Date: 01/25/00    Archive Date: 02/02/00

DOCKET NO.  97-34 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a heart disorder, to 
include coronary artery disease.



WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran had active duty from March 1956 to March 1958, 
and non-active duty service in the United States Navy between 
June 1952 and March 1956.  

This matter arises from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (BVA or Board) for 
resolution.  

Initially, the Board notes that in a VA Form 119, Report of 
Contact, dated in May 1998, the veteran contacted the RO by 
telephone, and expressed a desire to withdraw his pending 
claim for service connection for a heart disorder, to include 
coronary artery disease.  He was advised of the need to 
express his intention in writing and to submit such written 
statement to the RO before his claim could be withdrawn.  
However, to date, no such written notice of withdrawal has 
been received.  Accordingly, the Board will proceed with its 
review of the veteran's appeal at this time.  


FINDINGS OF FACT

There is no competent medical evidence of a nexus or link 
between any currently diagnosed heart disorder, including 
coronary artery disease, and the veteran's service.  


CONCLUSION OF LAW

The veteran's claim for service connection for a heart 
disorder, to include coronary artery disease, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptomatology 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b) (1999).  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (1999).  

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
has "the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is a "plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § [5107]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1995).  If the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  See Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  Lay or medical 
evidence, as appropriate, may be used to substantiate the 
service incurrence.  See Caluza v. Brown, 6 Vet. App. 465, 
469 (1994).  Alternatively, a claim may be well grounded 
based on the application of the rule for chronicity and 
continuity of symptomatology, set forth at 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

As a preliminary matter, the Board observes that the 
veteran's service medical records (SMRs) appear to have been 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC).  Under such circumstances, there is a 
heightened duty to search for medical information from 
alternative sources in order to reconstruct the SMRs.  See 
Cuevas v. Principi, 3 Vet. App. 543, 548 (1992); Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990).  The Board is also 
under a duty to advise the veteran to obtain other forms of 
evidence, such as lay testimony or lay affidavits supporting 
his contentions.  See Dixon v. Derwinski, 3 Vet. App. 261, 
263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 
(1992).  

Since filing his claim for service connection in June 1995, 
the veteran has submitted records of medical treatment 
following service, has been afforded VA rating examinations, 
and has been advised of other, alternative forms of evidence.  
A letter from the NPRC, dated in June 1996 indicates that the 
veteran's SMRs were destroyed in the 1973 fire, and that 
information provided by the veteran was insufficient to 
conduct a search for alternative sources.  With regard to the 
veteran's destroyed SMRs, the Board notes that the United 
States Court of Appeals for Veterans Claims (Court) has held 
that "the VA has no duty to seek to obtain that which does 
not exist."  See Counts v. Black, 6 Vet. App. 473, 477 
(1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  
Accordingly, the Board finds that the VA has fulfilled its 
duty to assist the veteran in reconstructing his destroyed 
records, and in assisting the veteran obtain records from 
alternate sources by providing him with VA rating 
examinations and the opportunity to present testimony at a 
personal hearing, and by obtaining post-service treatment 
records.  

VA clinical treatment records dating from November 1988 
through April 1996 show that the veteran was seen for 
complaints of heartburn and stomach problems in November 
1988.  In July 1995, he was found to have what was diagnosed 
as stable angina.  He underwent quadruple bypass surgery in 
September 1995.  None of the treatment records contain any 
indication or suggestion that the veteran's diagnosed angina 
and coronary artery disease was related to service.  VA and 
clinical psychiatric reports and rating examinations 
conducted from approximately September 1996 through June 1999 
note that the veteran suffered from coronary artery disease 
and related problems.  The examination reports note the 
veteran's contention that the onset of his coronary artery 
disease occurred in service secondary to an injury sustained 
as a result of an accident with a floor buffer.  However, 
none of the reports offered any opinion as to the etiology of 
the veteran's coronary artery disease.  

The veteran submitted signed affidavits from his associates 
Garth Nixon and Paul Wimberly, both dated in August 1995, 
stating that they were aware that the veteran had been 
involved in an accident with a floor buffer in service.  They 
stated that he had suffered from such symptoms as headaches 
and nausea since that time.  They also indicated their 
awareness that the veteran had suffered from heart problems 
in the last year.  

The veteran and his wife appeared at a personal hearing 
before a Hearing Officer in March 1998.  The veteran 
testified that after approximately six months in service, he 
was operating a floor buffer, when the machine ran out of 
control, and knocked him to the floor unconscious.  The 
veteran stated that he was advised that he had sustained a 
concussion, and that he was subsequently placed on a "C" 
profile, performing only light duty.  According to the 
veteran, it was his belief that the accident with the buffer, 
which had occurred in approximately 1956, was the cause of 
his currently diagnosed coronary artery disease.  The veteran 
conceded that he was not diagnosed with or treated for any 
heart-related problems during his active duty.  Further, he 
indicated that the first treatment for heart-related problems 
was received in 1995, when he underwent a quadruple bypass in 
September of that year.  

The Board has evaluated the evidence discussed above, and 
concludes that the veteran has failed to submit evidence of a 
well-grounded claim for service connection for a heart 
disorder, to include coronary artery disease.  The Board 
acknowledges that the veteran currently suffers from heart-
related problems, to include coronary artery disease.  
However, the Board also finds that the record is completely 
devoid of any medical opinion suggesting the required nexus 
between the veteran's coronary artery disease and any 
incident of his active service, to include any incidents 
involving a wayward floor buffer.  

Moreover, the Board notes that the veteran conceded, in his 
hearing testimony of March 1998, that he had never been 
diagnosed with any heart problems or sought treatment for a 
heart-related disorder during his active service.  In fact, 
the veteran testified that the first time he had been 
diagnosed with and treated for heart-related disorders, to 
include coronary artery disease, was in 1995 when he 
underwent the quadruple bypass surgery.  The Board would 
observe that despite the veteran's contentions, there is no 
objective medical evidence of continuity of symptomatology 
after service of any heart disorder, to include coronary 
artery disease.  See Savage, supra.  

Lay statements and testimony by the veteran, his wife, and 
his associates that his currently diagnosed heart disorder, 
to include coronary artery disease, were incurred in or 
related to service, do not constitute medical evidence.  As 
lay persons, these individuals are not competent to address 
an issue requiring an expert medical opinion, to include 
medical diagnoses or opinions as to medical etiology.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 482, 494-95 (1992).  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection for a heart disorder, to include coronary artery 
disease.  The Board has not been made aware of any additional 
evidence which is available that could serve to well ground 
the veteran's claim.  As the duty to assist has not been 
triggered here by a well-grounded claim, the Board finds that 
the VA has no obligation to further develop the veteran's 
claim.  See 38 U.S.C.A. § 5103 (West 1991); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps, supra; Grivois 
v. Brown, 5 Vet. App. 136, 140 (1994).  The Board also views 
its discussion as sufficient to inform the veteran of the 
evidence necessary to complete a well-grounded claim for 
service connection for a heart disorder, to include coronary 
artery disease.  See Robinette, 8 Vet. App. at 73.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a heart disorder, to include coronary 
artery disease, is denied.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

